Citation Nr: 0631605	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for tinnitus.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's current 
bilateral tinnitus was first clinically manifest many years 
after his discharge from active service in November 1970; 
there is no competent evidence showing that his bilateral 
tinnitus is related to disease or injury in active service.


CONCLUSION OF LAW

Tinnitus is not due to disease or injury that was  incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101,  1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (200).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the 
Board finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to 
provide; and, (4) a request to the claimant to provide VA 
with all relevant evidence and argument pertinent to the 
claim at issue.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in September 2003, and as explained 
herein below, such VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in July 2003, the RO 
advised the veteran of what was required to prevail on his 
claim for service connection for tinnitus, what specifically 
VA had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to 
obtain private records on his behalf.  The RO also notified 
the veteran that it would attempt to obtain all evidence 
that he identified as available.  

The Board notes that the July 2003 letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in September 2003 (of 
which he was provided a copy), the RO issued the veteran a 
statement of the case in May 2004 and a letter in October 
2004 regarding certification of his appeal to the Board, all 
which provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  Further, the veteran was scheduled to appear at 
an RO hearing before a local hearing officer in July 2004, 
but he canceled it and eventually withdrew his hearing 
request after receiving a copy of his entire claims file.  
The Board finds that the veteran had actual knowledge of the 
need to submit evidence pertinent to his claim and that 
there is no indication that he has additional evidence in 
his possession, not previously submitted, that is of the 
type that should be considered in assessing his claim.  
Moreover, the Board notes that the veteran is represented by 
a veterans service organization, who is deemed competent to 
offer proper guidance and counsel in regard to what evidence 
is needed to substantiate his claim and what his 
responsibility is in producing information and evidence in 
his possession that is relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. §  
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
initially postponed an RO hearing and then withdrew his 
hearing request in October 2004.  The veteran has identified 
having received a private medical evaluation by The 
University of Kansas Medical Center in March 2003, and those 
records have been received for inclusion with the claims 
file.  The veteran has not identified any VA medical 
treatment records for the RO to obtain on his behalf, or any 
additionally available evidence for consideration in his 
appeal.  VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA audiological examination in 
March 2004, specifically to evaluate the current nature and  
etiology of the veteran's tinnitus.  The Board thus finds 
that VA has done everything reasonably possible to assist 
the veteran.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully  
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both  
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v.  
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Merits of Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v.  
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, in various statements received in September 
2003 and May 2004, the veteran maintained that the onset of 
tinnitus was during his period of military service, when he 
was exposed to loud noises.  In a private medical evaluation 
report dated in March 2003, the veteran indicated that he 
had worked with explosives while in service and that on one 
occasion there had been an explosion close to his ear (he 
reported that he was told that his eardrum had collapsed, 
and soon after he had noticed that he could not hear well on 
that side).    

The veteran's service personnel records show that he served 
on active duty from May 1969 to November 1970 and that his 
military occupational specialty was a petroleum specialist.  
Service medical records do not show any complaints, clinical 
findings, or diagnosis of tinnitus.  At the time of a "pre-
processing" enlistment physical examination in September 
1968, the veteran reported hearing loss and it was noted 
that he was deaf in the left ear.  Included with the service 
medical records are private audiograms administered between 
1961 and 1963, which indicate pre-existing left ear hearing 
loss.  In August 1969, the veteran was given a permanent 
physical profile, restricting him from areas of habitual or 
frequent exposure to loud noises or firing of weapons.  
Post-service, there are no complaints, clinical findings, or 
diagnosis of tinnitus until many years after his discharge 
from active service in November 1970.  

Post-service medical records consist of a private 
audiological evaluation report dated in March 2003 and a VA 
examination report dated in March 2004.  The private report 
indicates that the results of hearing tests were consistent 
with a history of noise exposure/trauma in both ears.  The 
evaluation, however, did not reference tinnitus.  The 
veteran underwent a VA examination in March 2004, which 
showed hearing loss in both ears and described the presence 
of bilateral tinnitus.  The examiner reviewed the claims 
file to include service medical records and elicited 
information on the veteran's history of noise exposures.  
Reportedly, military exposures were helicopter noise and 
weapons fire in basic training, and occupational exposures 
were railroad and warehouse work (with no hearing protection 
indicated).  Based on the medical evidence before him, the 
examiner opined that it was not likely that the veteran's 
tinnitus was a result of acoustic trauma during his period 
of military service.  There is no other medical opinion in 
the record that addresses the etiology of tinnitus.  

Based on a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The medical evidence, as noted, shows that the 
veteran is currently diagnosed with bilateral tinnitus.  
This disability, however, is shown to have been initially 
manifest many years after his discharge from service in 
November 1970.  Moreover, there is no competent evidence 
showing that, in the veteran's case, his bilateral tinnitus 
is related to active service.  A VA medical opinion obtained 
in March 2004 found it unlikely that an association existed 
between the veteran's tinnitus on the one hand and his 
period of active service on the other hand.  There is not 
another medical opinion of record, which has taken into 
account the veteran's own circumstances and medical history, 
to contradict this finding.  

The veteran's own assertion that he was exposed to loud 
noises during service, which resulted in tinnitus, lacks 
probative value, because he is a lay person and not 
competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral tinnitus became 
manifest years after his service discharge and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


